DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-10 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of parent application 14/312529, now U.S. Patent 9,616,572. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same inventive concept, while the patented claims are narrower in scope. The instant claims are now analogous in scope as the previously patented claims are also directed to “three-dimensional points indicating three dimensional coordinates on a surface of a plurality of objects” and as such are anticipated by the patented narrower claims.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of co-pending application 15/533960, now U.S. Patent 10,335,963. Although the claims 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US Patent 10,675,763 issued from co-pending application 15/453185. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same inventive concept, while the patented claims are narrower in scope. The instant claims are now analogous in scope as the previously patented claims are also directed to “three-dimensional points indicating three dimensional coordinates on a surface of a plurality of objects” and as such are anticipated by the patented narrower claims.

35 U.S.C. § 112 Sixth Paragraph - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “unit” in claim 1-6 and 9-10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for the following reasons. 
Claim 1 lines 10-22, Claim 7 lines 9-21, Claim 8 lines 11-23 recite the following limitations, which leads to indefiniteness. 
-- and an interference determination unit configured to determine whether interference occurs between a grasping unit and a three-dimensional measurement point, among the plurality of three-dimensional measurement points, of which (1) a distance from a surface of the three-dimensional model of the position and an orientation of the target object to be grasped are not smaller than a predetermined value when the grasping unit grasps the target object to be grasped, and (2) configured not to determine whether the interference occurs between the grasping unit and a three-dimensional measurement point of which the distance are smaller than the predetermined value among the plurality of three- dimensional measurement points
(1). a distance from a surface of the three-dimensional model of the position and an orientation of the target object to be grasped are not smaller than a predetermined value when the grasping unit grasps the target object to be grasped – This limitation leads to indefiniteness as it is unclear what values are being compared to be smaller than a predetermined value: is it the distance from the surface of the three-dimensional model, or the orientation of the target object, or both values?
(2). configured not to determine whether the interference occurs between the grasping unit and a three-dimensional measurement point of which the distance are smaller than the predetermined value among the plurality of three- dimensional measurement points – This limitation leads to indefiniteness as it comprises a series of double negatives, and it is unclear if interference is determined with respect to the predetermined value or if interference is not 
(3) Furthermore, the lack of clarity with the double negatives leads to an inconclusive scope for the claims. It would appear as if the language is claiming that the grasping unit always grasps the target object, thereby rendering the limitations surrounding the comparison of the valuewith respect to the predetermined value meaningless. 
Examination on the merits of the claimed limitations cannot be performed without a clear scope for the claimed features, and amendments are necessary to advance prosecution with respect to the prior art.  

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Iio; Yuichiro et al., US 20120158180 A1, OBJECT GRIPPING APPARATUS, METHOD OF CONTROLLING THE SAME AND STORAGE MEDIUM
Irie; Toshimitsu et al., US 20110222995 A1, ROBOT SYSTEM AND TRANSFER METHOD
Ban; Kazunori et al., US 20060104788 A1, Object picking system
Mattern; Thomas et al., US 20140017048 A1, Apparatus for the automated removal of workpieces arranged in a container
Kaido; Kenji et al., US 20120188209 A1, Information Processing Device, Display Control Method, A Program, And an Information Storage Medium
Watanabe; Daisuke et al., US 20150003678 A1, INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND STORAGE MEDIUM
Nakazato; Yusuke et al., US 10335963 B2, Information processing apparatus, information processing method, and program
Watanabe; Daisuke et al., US 9616572 B2, Information processing apparatus for determining interference between peripheral objects and grasping unit, information processing method, and storage medium
Watanabe; Daisuke et al., US 20170173798 A1, INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND STORAGE MEDIUM
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



2662
/Tahmina Ansari/

September 10, 2021

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662